Citation Nr: 0314191	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for 
service connection for bilateral hearing loss.  In April 
1998, to support his claim, he testified at a hearing at the 
RO before a local hearing officer.  A transcript of that 
hearing is of record.  Then, in September 2001, the RO issued 
another decision confirming the prior denial and mailed him a 
supplemental statement of the case (SSOC) in February 2003.  

The only issue currently before the Board is whether the 
veteran is entitled to service connection for his bilateral 
hearing loss.  His representative recently indicated in a 
June 2003 statement that an additional claim-for a higher 
rating for an anxiety neurosis, also needs to be remanded to 
comply with the holding in Manlincon v. West, 12 Vet. App. 
238 (1999).  The representative cited a 
notice of disagreement (NOD) the veteran submitted concerning 
this claim in 1978.  Note, however, that the Board issued a 
decision concerning this claim in June 1989.  So if the 
veteran indeed intends to pursue a claim for a higher rating 
for his anxiety neurosis, then he must file his claim at the 
RO.  It is only necessary that the Board refer, as opposed to 
remand, this issue.




REMAND

The veteran maintains that he developed bilateral hearing 
loss as a result of his service in the military.  During his 
personal hearing in April 1998, he testified that he 
sustained acoustic trauma in 1952, while on active duty, when 
discharging weapons on the firing range during basic training 
on Paris Island, South Carolina.  He said he almost became 
totally deaf but recovered his hearing after leaving the 
firing range; however, his hearing was never the same.  He 
also testified that his drill instructor did not allow him to 
seek medical attention for this, and that he never had any 
additional noise exposure following his discharge from 
service, noting that he had worked selling floor coverings to 
retail stores.  He indicated the only other incident that 
possibly could have affected his hearing was his involvement 
in an automobile accident in service, when he sustained 
injuries to his face.  So in his mind, there is no other 
possible cause for his current hearing loss than his service 
in the military.

When completing a medical history questionnaire during his 
January 1952 
pre-induction examination, the veteran had no complaints 
concerning his hearing, and he had normal hearing acuity 
(15/15, bilaterally) during the objective clinical portion of 
that evaluation.  There also were no objective clinical 
indications of any problems with his nose and sinuses, mouth 
and throat, or ears and drums.  Similarly, his hearing was 
completely normal (15/15, bilaterally) during his military 
separation examination in January 1954, just prior to his 
discharge from active duty.

A VA examination conducted immediately after service, in 
April 1954, also was negative for any complaints or findings 
of hearing loss or any other abnormalities involving the 
ears.  

In July 2001, the veteran underwent a VA examination for ear 
diseases at which time he reported that his hearing loss 
occurred while on the firing range during basic training.  He 
denied any history of ear infections or ear surgery.  
The examiner indicated that an audiogram confirmed the 
veteran had a bilateral moderate high frequency sensorineural 
hearing loss.  The examiner also stated that, although it is 
known that noise exposure on a firing range can cause 
sensorineural hearing loss, there did not seem to be any 
documentation of this in the veteran's claims folder.  The 
examiner further pointed out that the separation examination 
did not document either complaints of hearing loss or 
tinnitus, and the hearing testing performed was normal.  The 
examiner concluded that, although the type of noise exposure 
described by the veteran is a possible cause for hearing 
loss, it is more likely than not that his noise exposure on 
the firing range did not cause the hearing loss that the 
veteran now has documented.  

Subsequent to the above examination, however, the veteran 
submitted a private medical statement from Dr. Raymond L. 
Soletic, dated in November 2001, indicating that he 
administered a head and neck examination for complaints of 
decreased hearing in both ears.  The veteran reportedly 
reiterated his allegation of noise exposure on the rifle 
range.  And Dr. Soletic confirmed that an audiometric 
evaluation showed mild low frequency with moderate to 
moderately severe mid to high frequency hearing loss in both 
ears.  Dr. Soletic also concluded that it was as likely as 
not that hearing loss may be a factor of the noise involved 
in military rifle training.  

The determinative issue, therefore, is whether there is a 
medically sound basis for attributing the veteran's bilateral 
hearing loss to his service in the military and, 
specifically, to any acoustic trauma that he may have 
sustained while on the firing range during basic training.  
Concerning this, it should be noted that the absence of any 
clinical evidence of hearing loss during service, or during 
the years immediately subsequent to service, is not an 
absolute bar to granting service connection if there is 
medical evidence sufficient to link the current hearing loss 
to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

There are conflicting medical opinions of record concerning 
the cause of the veteran's hearing loss.  The VA audiologist 
and Dr. Soletic disagree.  The Veterans Claims Assistance Act 
of 2000 (VCAA) specifically provides that VA's statutory duty 
to assist the veteran with his claim includes, when necessary 
to decide his case, providing a medical examination or 
obtaining a clarifying medical opinion.  See 38 U.S.C.A. 
§ 5103A(d) (2002).  Consequently, a medical opinion must be 
obtained to resolve the conflicting opinions of the 
VA examiner and Dr. Soletic.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed concerning the issue of the 
veteran's entitlement to service 
connection for bilateral hearing loss.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, must be obtained by him and what 
evidence, if any, will be obtained by VA 
on his  behalf.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App 183, 
186-87 (2002).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for his bilateral hearing loss.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file copies 
of his complete treatment reports.  
Regardless of his response, the RO should 
obtain all outstanding VA records and 
treatment notes.  The RO should advise 
the veteran of any records it is unable 
to obtain.  

3.  The veteran should be scheduled for a 
VA otolaryngological examination to 
obtain a medical opinion indicating 
whether it is at least as likely as not 
that his current bilateral hearing loss 
is attributable to his service in the 
military-and, in particular, 
acoustic trauma sustained on the firing 
range.  Prior to making this 
determination, however, the examining VA 
otolaryngologist should consider the 
conflicting medical opinions of the VA 
audiologist who examined the veteran in 
July 2001 and the November 2001 statement 
from Dr. Soletic and should, if possible, 
resolve this difference of opinion 
concerning the cause of the veteran's 
hearing loss.  Also consider the other 
relevant evidence in the claims folder 
and discuss the rationale of the opinion.  

4.  The RO must review the claims file to 
ensure that the requested medical opinion 
is responsive to and in complete 
compliance with the directives of this 
remand.  And if not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for bilateral hearing 
loss.  If the claim continues to be 
denied, send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate the merits of his 
claim and that his failure, without good cause, to report for 
the scheduled examination could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2002).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




